 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween agricultural and nonagricultural pursuits. -Accordingly, wefind that since the employees in-this case spend upwards of 70 percentof their time during the year in nonagricultural employment, they areproperly included in the unit found appropriate."Accordingly, we find that the following employees at the Employer'sWatsonville, California, processing plant constitute an appropriateunit for the purposes of collective bargaining within the meaning ofSection 9. (b) of the Act: All production and maintenance employees,excluding office clerical employees, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]To the extent thatClintonFoods,Inc.,supi`e,and subsequent cases are inconsistentwith this decision,they are hereby overruled.We find it unnecessary to lay down a generalrule in this case as to what proportion of time spent in nonagricultural work is necessaryfor inclusion in the unit.WestinghouseElectric CorporationandLocal 68, InternationalUnion of Operating Engineers,AFL-CIO,Petitioner.Case No.2-RC-8403.March 1, 1967DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Julian J. Hoffman,,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.-Upon the entire record in this case, the Board finds:-1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations named below claim to represent certainemployees of the Employer.'-3.A question affecting commerce exists concerning the represen-_tation of employees of the Employer within the meaning of SectionThe Intervenor moved to dismiss contending that its current con-tract with the Employer is a bar to the petition for the unit of power=-house employees sought by the Petitioner.The Employer takes noposition on this issue.The Intervenor has been the bargaining representative of the Em.ployer's -production and maintenance employees including the em-ployees sought herein for a number of years.The last contract,effective -through October 14, 1956, and containing a provision for,1Local 410,InternationalUnion of Electrical,Radio & MachineWorkers, AFT CIO,'herein called Intervenor,was permitted to intervene on the basis of its contract with the-Employercoveringthe employeesherein involved.117 NLRB No. 71. WESTINGHOUSE ELECTRIC CORPORATION521automaticannual renewalabsent written notice to terminate 60 days:before thetermination date, wasextended on March 20, 1956, throughOctober 14, 1960.TheMill Bdate of the contract on which the auto-maticrenewal would have become operative was August 16,1956. Thepetition herein was filed the day before, on August 15, 1956.The Intervenorarguesthat the petition was untimely filed becausethe Employer had no notice of the filing of the petition prior to theautomaticrenewal orMill Bdate of that contract.We do not agree.'As the petition herein was filed the day before theMill Bdate, it wastimely filed in accord with well-established Board precedent 2Thefact that the Employer did not have knowledge of the petition priorto theMill Bdate is withoutcontrollingeffect.While notificationto anemployer of the filing of a petition within the period provided-by the contract may be desirable,we areof the opinion that the timely-filing of a petition is sufficient to prevent automatic renewal of an'existingcontract from constituting a bar to an investigation and certi-,fication of representatives.'Furthermore, the March 10, 1956, exten-sion agreement-constitutes a prematureextensionof theearliercontractand as suchis nota bar to the petition filed timely with respect to theoriginalcontract.'Accordingly, we deny the Intervenor's motion.4.The Petitioner seeks to sever a unit of powerhouse engineers fromthe existing production and maintenance unit at the Employer's lampbase manufacturing plant in Belleville, New Jersey.The Intervenoropposes severanceon the ground that-the unit sought is inappropriateand would destroy the traditional bargaining pattern at this plant.The employees sought are-classified as watch engineers, first class.They tend boilers, check water levels and burners, tend and maintain.air compressors,electric generators, and related equipment.Theywork in a separate powerroom located in the central part of the plantand occasionally work on equipment related to power service in otherparts of the plant.They are required to be licensed by the State.While these employees work under the same supervision, have thesame generalconditions of employment, and receive the same benefitsas other employees, they do not interchange jobs with-other employeesand other employees do not work in the powerroom. In addition, the.Petitioneris a unionwhich traditionally represents powerhouse em-ployees.Under these circumstances; and on the entire record, it is clear that-thewatch engineers, first class, constitute a functionally distinct2Wyman-GordonCo., 117 NLRB75 ;. Rathbun Molding Corporation,116 NLRB 1002;.BethlehemPacificCoastSteel Corporation,114 NLRB 1197.56 NLRB 1336. Cf.Anheuser-Busch,Inc., at al.,116 NLRB186, whereinnotice to the contracting parties was required.However, that case involveda newly negotiated and executed contractand is distinguishable fromthe instant casewhich involves an automatically renewable contract.4Wyman-GordonCo, supra; StubntitzGreene Corporation,116 NLRB 965;Congoleum-Nairn, Inc.,115 NLRB 1202. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup of employees with related duties and interests of the sort whichthe Board has consistently found may be severed from an existingproduction and maintenance unit if they so desire, despite a bargain-ing history on a broader basis.'Accordingly, we find that the following employees may constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All watch engineers, first class, employed by, the Employer in thepowerroom at its Belleville, New Jersey, plant, excluding all otheremployees, guards, professional employees, and supervisors withinthe meaning of the Act.If a majority vote for the Petitioner they will be taken to haveindicated their desire to constitute a separate appropriate unit, andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitioner forthe unit described in paragraph numbered 4, which the Board, undersuch circumstances, finds to be appropriate for purposes of collectivebargaining.In the event. a majority do not vote for the Petitioner,these employees, shall remain a part. of the existing unit and theRegional Director will issue a certification of results of election tosuch effect.[Text of Direction of Election omitted from publication.]5 BotanyMills,Inc.,115 NLRB 1497;AmericanBoschArmaCorporation,115 NLRB226;IndustrialRayon Corporation,107 NLRB 1518. AlsoseeWestinghouse ElectricCorporation,108 NLRB 556.Sears Roebuck and Co.andOffice Employees International Union,Local 130, AFL-CIO, Petitioner.Cases Nos. 14-RC-2987 and14-RM-135. ill arch 4, 7957SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election issued herein onJuly 12, 1956,1 an election was conducted on August 10, 1956, underthe direction and supervision of the Regional Director for the Four-teenth Region, among the employees in the unit heretofore foundappropriate.Upon the conclusion of the election, the parties werefurnished a tally of ballots.The tally showed that of the approxi-mately 63 eligible voters, 54 cast ballots, of which 26 were for thePetitioner, 15 were against the Petitioner, and 13 were challenged.On August 30, 1956, the Employer filed timely objections to theelection.As the challenged ballots were sufficient in number to affect1Not reported in printed volumes of Board Decisions and Orders.117 NLRB No. 73.